Citation Nr: 1211932	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, other than asbestosis, with related liver and spleen disorders, to include as due to service-connected asbestosis or asbestos-related lung disease.

2.  Entitlement to service connection for hypertension, to include as due to service-connected asbestosis or asbestos-related lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to April 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a pulmonary disorder, other than asbestosis, with related liver and spleen disorders, and for hypertension.  This case was previously before the Board in March 2008 and September 2010, and was remanded on each occasion for additional development and/or to ensure due process.  

The issue of service connection for a pulmonary disorder, other than asbestosis, with related liver and spleen disorders, to include as due to service-connected asbestosis or asbestos-related lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for asbestosis or asbestos-related lung disease, evaluated as noncompensable.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence that the Veteran's hypertension is etiologically related to, or chronically aggravated by, his service-connected asbestosis or asbestos-related lung disease.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service; is not proximately due to, the result of, or chronically aggravated by, a service-connected disability; and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated June 2004 and May 2008, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter and the May 2008 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, VA examination reports, and the opinion of a VA physician.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his hypertension.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Service connection is in effect for asbestosis or asbestos-related lung disease, evaluated as noncompensable.

The service treatment records are negative for complaints or findings pertaining to hypertension.  All blood pressure readings in service were within normal limits.  The heart and vascular system were evaluated as normal on the separation examination in March 1959.  Blood pressure was 116/60.  

The first elevated blood pressure was recorded when the Veteran was seen by a private physician in May 1973.  When hospitalized for unrelated complaints at a private facility in March 1983, it was indicated the Veteran had a past medical history of hypertension.  It was reported he was on Inderal.  Subsequent records confirm the Veteran has hypertension.  

The Veteran was examined by the VA in September 2009.  The examiner stated he reviewed the claims folder.  He noted the Veteran was not treated for, nor was hypertension detected in service.  Following an examination, the pertinent diagnosis was hypertension.  The examiner concluded it was not at least as likely as not that the Veteran's hypertension began in service or was otherwise causally related to any incident in service, to include asbestos exposure, ionizing radiation and/or exposure to contaminated water.  He added there was no evidence that the Veteran developed hypertension, or that hypertension was aggravated due to asbestos exposure, ionizing radiation or contaminated drinking water.  It was also not at least as likely as not that the Veteran's service-connected asbestos-related lung disease aggravated or caused his hypertension beyond its natural progression.  The examiner related there was no information to suggest, through chart review, history, physical examination or radiographic or spirographic evidence that the Veteran's asbestos exposure had any bearing or caused or aggravated hypertension beyond its natural progression. 

Pursuant to the Board's September 2010 remand, the examiner who conducted the September 2009 VA examination again reviewed the claims folder.  He asserted that hypertension was not caused or aggravated by asbestos lung disease.  

The only evidence supporting the Veteran's claim consists of his statements.  In contrast, the opinion of the VA physician establishes that hypertension was not present in service, and that it was not caused or aggravated by the Veteran's service-connected asbestosis.  In this regard, it is significant to point out that the first elevated blood pressure reading was in 1973, nearly 14 years following the Veteran's discharge from service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the mere fact that the Veteran's hypertension was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the record showing normal blood pressure on separation from service, may be considered in adjudicating his claim.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

The Board also acknowledges the Veteran's assertions that hypertension is related to service, to include his service-connected asbestosis.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he was exposed to asbestos, and the Board concedes he was, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of hypertension.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for hypertension, to include as due to asbestosis or asbestos-related lung disease. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension, to include as due to service-connected asbestosis or asbestos-related lung disease, is denied.


REMAND

The Veteran also asserts service connection is warranted for a pulmonary disorder, other than asbestosis, with related liver and spleen disorders, to include as due to service-connected asbestosis or asbestos-related lung disease.  

In its September 2010 remand, the Board noted the Veteran was seen for lung complaints in service.  The service treatment records show the Veteran was seen for flu symptoms in June 1957 and for chest pain in October 1957.  The Board indicated the September 2009 opinion failed to account for the in-service respiratory complaints.  

However, the additional opinion provided by the examiner again did not address the Veteran's in-service respiratory problems.  The examiner re-stated the Board's question as whether it was at least as likely as not that the identified in-service lung or respiratory problem led to the onset of any currently diagnosed pulmonary disability, to include chronic obstructive pulmonary disease with associated liver and spleen disorders.  The physician responded "no, "and stated the Veteran's identified in-service exposure to asbestos had not led to the development of chronic obstructive pulmonary disease.  Clearly, he did not provide the requested opinion regarding the documented in-service respiratory problems.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder to the examiner who provided the September 2009 and December 2010 opinions.  Request he provide an opinion concerning whether it is at least as likely as not that the Veteran's in-service complaints of the flu in June 1957 and chest pain in October 1957 are etiologically related to any current pulmonary disability, to include chronic obstructive pulmonary disease with associated liver and spleen disorders.  The rationale for any opinion must be set forth.  If this physician is not available, send the claims folder to another physician for the requested opinion.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


